DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated February 2nd, 2022 and an interview conducted on 06/02/2022 with the Applicants' representative Attorney Ryan A. Heck (Please refer to PTO-413B). 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Ryan A. Heck (Reg. No. 51,795) on June 2nd, 2022. 

4.	Claims 1, 3-5 and 21-36 (Renumbered 1-20) are allowed. 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended)  A computing system comprising:
at least one memory; 
one or more hardware processing units coupled to the at least one memory; and
one or more computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising:  
receiving a request to analyze test code;
retrieving the test code and target code tested by the test code;
determining one or more input parameters in the target code;
determining one or more output parameters in the target code, wherein a given output parameter of the one or more output parameter also serves as an input parameter or serves only as an output parameter;
determining if the test code comprises assertions for the one or more output parameters, wherein an assertion specifies a predicate for an output parameter and execution of the test code returns a Boolean value for the predicate associated with a given assertion; 



comparing the number of assertions with a threshold; and
providing analysis results, wherein the analysis results are based at least in part on the amount of operations in the target code that process the first input parameter and whether the threshold is satisfied.




2.	(Cancelled) 

3.	(Currently Amended) The computing system of claim 1, further comprising:
assigning an importance value to the first output parameter or a second output parameter of the one or more output parameters based at least in part on the amount of operations in the target code that process the first input parameter.

4.	(Currently Amended) The computing system of claim 3, wherein the analysis results comprise a score, the score being determined at least in part using a weighting calculated at least in part using the importance value.  

5.	(Currently Amended) The computing system of claim 1, wherein the operations comprise:
determining a score based at least in part on a number of output parameters of the one or more output parameters not associated with an assertion.

6-20	(Cancelled) 

21.	(New) The computing system of claim 1, the operations further comprising:
determining a first value specified in the test code for the first input parameter or a second input parameter selected from the one or more input parameters;
determining an assertion specified in the test code for the first output parameter;
executing the test code using a second value instead of the first value; and
determining if the assertion is valid based on execution of the test code using the second value.
22.	(New) The computing system of claim 21, wherein the third parameter is associated with a data element of a data model, the data element being associated with a domain, the domain consisting of valid values for the data element, and wherein the second value is selected from the domain.

23.	(New) The computing system of claim 21, further comprising:
(1) determining one or more values for the first input parameter used in one or more executions of a plurality of executions of the test code; and
selecting the second value from the one or more values; or
(2) randomly selecting the second value.

24.	(New) The computing system of claim 23, further comprising:
training a machine learning algorithm with the one or more values to generate a machine learning model;
wherein selecting the second value from the one or more values is carried out using the machine learning model.

25.	(New) The computing system of claim 21, further comprising, after determining if the assertion is valid:
determining that additional test code evaluation should be performed;
determining that the target code should be modified;
determining a portion of the target code that affects a value of the second output parameter; and
altering the portion of the target code.

26.	(New) The computing system of claim 25, wherein the altering comprises commenting out at least one operation defined in the portion of the target code.

27.	(New) The computing system of claim 25, wherein altering the portion of the target code is based at least in part on output of a machine learning model.

28.	(New) The computing system of claim 21, wherein the test code is executed on the target code a plurality of times, and additional executions are performed until termination criteria are satisfied.  

29.	(New)  A method, implemented in a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, the method comprising:
receiving a request to analyze test code;
retrieving the test code and target code tested by the test code;
determining one or more input parameters in the target code;
determining one or more output parameters in the target code, wherein a given output parameter of the one or more output parameter also serves as an input parameter or serves only as an output parameter;
determining if the test code comprises assertions for the one or more output parameters, wherein an assertion specifies a predicate for an output parameter and execution of the test code returns a Boolean value for the predicate associated with a given assertion; 
determining an amount of operations in the target code that process a first input parameter selected from the one or more input parameters;
determining a number of assertions in the test code for a first output parameter selected from the one or more output parameters and having a value determined at least in part using a value of the first input parameter; 
comparing the number of assertions with a threshold; and
providing analysis results, wherein the analysis results are based at least in part on the amount of operations in the target code that process the first input parameter and whether the threshold is satisfied.

30.	(New) The method of claim 29, further comprising:
assigning an importance value to the first output parameter or a second output parameter of the one or more output parameters based at least in part on the amount of operations in the target code that process the first input parameter.

31.	(New) The method of claim 30, wherein the analysis results comprise a score, the score being determined at least in part using a weighting calculated at least in part using the importance value.  

32.	(New) The method of claim 29, further comprising:
determining a score based at least in part on a number of output parameters of the one or more output parameters not associated with an assertion.

33.	(New) One or more non-transitory computer-readable storage media comprising:
computer-executable instructions that, when executed by a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, cause the computing system to receive a request to analyze test code;
computer-executable instructions that, when executed by the computing system, cause the computing system to retrieve the test code and target code tested by the test code;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine one or more input parameters in the target code;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine one or more output parameters in the target code, wherein a given output parameter of the one or more output parameter also serves as an input parameter or serves only as an output parameter;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine if the test code comprises assertions for the one or more output parameters, wherein an assertion specifies a predicate for an output parameter and execution of the test code returns a Boolean value for the predicate associated with a given assertion; 
computer-executable instructions that, when executed by the computing system, cause the computing system to determine an amount of operations in the target code that process a first input parameter selected from the one or more input parameters;
computer-executable instructions that, when executed by the computing system, cause the computing system to determine a number of assertions in the test code for a first output parameter selected from the one or more output parameters and having a value determined at least in part using a value of the first input parameter; 
computer-executable instructions that, when executed by the computing system, cause the computing system to compare the number of assertions with a threshold; and
computer-executable instructions that, when executed by the computing system, cause the computing system to provide analysis results, wherein the analysis results are based at least in part on the amount of operations in the target code that process the first input parameter and whether the threshold is satisfied.

34.	(New) The one or more non-transitory computer-readable storage media of claim 33, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to assign an importance value to the first output parameter or a second output parameter of the one or more output parameters based at least in part on the amount of operations in the target code that process the first input parameter.

35.	(New) The one or more non-transitory computer-readable storage media of claim 34, wherein the analysis results comprise a score, the score being determined at least in part using a weighting calculated at least in part using the importance value.  

36.	(New) The one or more non-transitory computer-readable storage media of claim 33, further comprising:
computer-executable instructions that, when executed by the computing system, cause the computing system to determine a score based at least in part on a number of output parameters of the one or more output parameters not associated with an assertion. 
                                                          —o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “determining an amount of operations in the target code that process a first input parameter selected from the one or more input parameters; determining a number of assertions in the test code for a first output parameter selected from the one or more output parameters and having a value determined at least in part using a value of the first input parameter; comparing the number of assertions with a threshold” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of automatically evaluating test code, wherein test code quality is evaluated by comparing assertions in test code with output values in target code tested by the test code, output values that are not associated with assertions, or an insufficient number or variety of assertions can indicate that a test can be improved, and test quality is assessed by dynamically changing target code or test data used with a test which the test improvement can be indicated if test code provides a passing result despite changes to test data used with the test or changes to target code executed in conducting the test renders the pending independent claims allowable. Claims 3-5, 21-28, 30-32 and 34-36 are dependent upon claims 1, 29 and 33 according to their respective statutory classes. Since the independent claims 1, 29 and 33 are allowable, claims 3-5, 21-28, 30-32 and 34-36 are also allowable at least by virtue of the dependency relationship.

6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /ZIAUL A CHOWDHURY/   Primary Examiner, Art Unit 2192                                                                                                                                                                                                    
                                           06/04/2022